DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/962,682, filed on 25 April 2018.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 05 January 2021, 23 November 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for receiving a grant”, “means for decoding the downlink traffic” in claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 16 of U.S. Patent No. 10,075,309 in view of Marinier et al. (PG Pub US 2015/0358111 A1). 

receiving, by a user equipment (UE), a grant for downlink traffic, wherein the UE is capable of using a first modulation order corresponding to a first modulation and coding scheme (MCS) table and a second modulation order corresponding to a second MCS table as in the application corresponds to the limitation “receiving, by a user equipment (UE) … (MCS) table reference” (claim 1 of U.S. Patent No. 10,075,309 lines 2-6), “selecting a first MCS table … UE-specific search space” (claim 3 of U.S. Patent No. 10,075,309 lines 1-6); and 
decoding, by the UE, the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether the grant is received in a UE-specific search space or a common search space as in the application corresponds to the limitation “identifying an MCS table … one or more bits” (claim 1 of U.S. Patent No. 10,075,309 lines 11-15), “selecting a first MCS table … UE-specific search space” (claim 3 of U.S. Patent No. 10,075,309 lines 1-6).
However, U.S. Patent No. 10,075,309 does not explicitly disclose a grant for downlink traffic.
Nevertheless, Marinier discloses “the CQI table that may or should be used for an aperiodic CSI report may be tied to a search space in which the PDCCH or E-PDCCH including the grant with the aperiodic CSI request may be decoded. For example, the CQI table may correspond to a first CQI table (e.g., a legacy table) in case the grant may be decoded in a common search space, and to a second CQI table (e.g., a table suitable for HOM transmission) in case the grant is decoded in a device-specific 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a grant for downlink traffic because it will allow “providing improved downlink spectrum efficiency” [0014].
Regarding claim 3, claim 16 of U.S. Patent No. 10,075,309 teaches a user equipment (UE) for wireless communication.
a memory; and at least one processor, operatively coupled to the memory, the memory and the at least one processor configured to: receive a grant for downlink traffic, wherein the UE is capable of using a first modulation order corresponding to a first modulation and coding scheme (MCS) table and a second modulation order corresponding to a second MCS table as in the application corresponds to the limitation “a processor … (MCS) table reference” (claim 14 of U.S. Patent No. 10,075,309 lines 3-11), “selecting a first MCS table … UE-specific search space” (claim 16 of U.S. Patent No. 10,075,309 lines 1-6); and 
decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether the grant is received in a UE-specific search space or a common search space as in the application corresponds to the limitation “identifying an MCS table … one or more bits” (claim 14 of U.S. Patent No. 10,075,309 lines 15-19), “selecting a first MCS table … UE-specific search space” (claim 16 of U.S. Patent No. 10,075,309 lines 1-6).
However, U.S. Patent No. 10,075,309 does not explicitly disclose a grant for downlink traffic.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a grant for downlink traffic because it will allow “providing improved downlink spectrum efficiency” [0014].
Claims 1, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 18 of U.S. Patent No.10,374,847 in view of Marinier. 
Regarding claim 1, claim 3 of U.S. Patent No. 10,374,847 teaches a method of wireless communication. 
receiving, by a user equipment (UE), a grant for downlink traffic, wherein the UE is capable of using a first modulation order corresponding to a first modulation and coding scheme (MCS) table and a second modulation order corresponding to a second MCS table as in the application corresponds to the limitation “receiving the DCI … conveyed in the DCI” (claim 1 of U.S. Patent No. 10,374,847 lines 5-11), “determining whether the DCI … UE-specific search space” (claim 3 of U.S. Patent No. 10,374,847 lines 2-7); and 

However, U.S. Patent No. 10,374,847 does not explicitly disclose a grant for downlink traffic.
Nevertheless, Marinier discloses “the CQI table that may or should be used for an aperiodic CSI report may be tied to a search space in which the PDCCH or E-PDCCH including the grant with the aperiodic CSI request may be decoded. For example, the CQI table may correspond to a first CQI table (e.g., a legacy table) in case the grant may be decoded in a common search space, and to a second CQI table (e.g., a table suitable for HOM transmission) in case the grant is decoded in a device-specific or UE-specific search space” [0077], “downlink assignment grant” [0082], “a downlink assignment that may be received from the network” [0082].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a grant for downlink traffic because it will allow “providing improved downlink spectrum efficiency” [0014].
Regarding claim 6, claim 18 of U.S. Patent No. 10,374,847 teaches user equipment (UE) for wireless communication. 
a memory; and at least one processor, operatively coupled to the memory, the memory and the at least one processor configured to: receive a grant for downlink 
decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether the grant is received in a UE-specific search space or a common search space as in the application corresponds to the limitation “determine a modulation … identified MCS table” (claim 16 of U.S. Patent No. 10,374,847 lines 16-19), “determining whether the DCI … UE-specific search space” (claim 18 of U.S. Patent No. 10,374,847 lines 3-8)
However, U.S. Patent No. 10,374,847 does not explicitly disclose a grant for downlink traffic.
Nevertheless, Marinier discloses “the CQI table that may or should be used for an aperiodic CSI report may be tied to a search space in which the PDCCH or E-PDCCH including the grant with the aperiodic CSI request may be decoded. For example, the CQI table may correspond to a first CQI table (e.g., a legacy table) in case the grant may be decoded in a common search space, and to a second CQI table (e.g., a table suitable for HOM transmission) in case the grant is decoded in a device-specific or UE-specific search space” [0077], “downlink assignment grant” [0082], “a downlink assignment that may be received from the network” [0082].
.
Claims 1, 6 are directed to an invention not patentably distinct from claims 3, 16 of commonly assigned U.S. Patent No. 10,075,309. Specifically, the present application and the reference patent relate to different MCS tables being correlated to either a UE-specific search space or common search space with regards to a grant receipt.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 10,075,309, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl et al. (PG Pub US 2019/0191434 A1) in view of Marinier et al. (PG Pub US 2015/0358111).
Regarding claims 1, 6, 11, 16, Hugl discloses a method, a user equipment (UE), a non-transitory computer readable-medium, and an apparatus for wireless communication.
a memory; and at least one processor, operatively coupled to the memory, the memory and the at least one processor configured to (fig. 6): 
receive a grant for downlink traffic (“UE interprets the DL and UL grants potentially different depending on whether they are transmitted on the common search space (CSS) or user-specific search space (USS)” [0035]), wherein the UE is capable of using a first modulation order corresponding to a first modulation and coding scheme (MCS) table and a second modulation order corresponding to a second MCS table (“64QAM operation (i.e., the 64QAM modulation and coding scheme MCS table) … 256QAM operation (i.e. 264QAM PUSCH MCS table)” [0035]); and 
decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether the grant is received in a UE-specific search space or a common search space (“for PUSCH operation if an UL grant is transmitted to a UE on CSS this signifies 64QAM operation (i.e., the 64QAM modulation and coding scheme MCS table) whereas if the UL grant is transmitted to the UE on the USS this always assumes 256QAM operation (i.e. 264QAM PUSCH MCS table)” [0035]).
However, Hugl does not explicitly disclose a grant for downlink traffic.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a grant for downlink traffic because it will allow “providing improved downlink spectrum efficiency” [0014].
Regarding claims 2, 7, 12, 17, Hugl, Marinier discloses everything claimed as applied above. In addition, Hugl discloses the grant is received in the UE-specific search space; and wherein the UE is configured to decode the downlink traffic according to the first MCS table (“if the UL grant is transmitted to the UE on the USS this always assumes 256QAM operation (i.e. 264QAM PUSCH MCS table)” [0035]).
However, Hugl does not explicitly disclose based at least in part on a transport block size associated with the first MCS table.
Nevertheless, Marinier discloses “the MSC may be indicated using 5 bits in a downlink assignment. The five bits may map to a modulation order and transport block size (e.g., when tied to a resource block allocation that may also be signaled in the downlink assignment)” [0059].

Regarding claims 3, 8, 13, 18, Hugl, Marinier discloses everything claimed as applied above. In addition, Hugl discloses the grant is received in the common search space; and wherein the UE is configured to decode the downlink traffic according to the second MCS table and based at least in part on a transport block size associated with the second MCS table (“for PUSCH operation if an UL grant is transmitted to a UE on CSS this signifies 64QAM operation (i.e., the 64QAM modulation and coding scheme MCS table)” [0035]).
However, Hugl does not explicitly disclose based at least in part on a transport block size associated with the first MCS table.
Nevertheless, Marinier discloses “the MSC may be indicated using 5 bits in a downlink assignment. The five bits may map to a modulation order and transport block size (e.g., when tied to a resource block allocation that may also be signaled in the downlink assignment)” [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a transport block size associated with the first MCS table because it will allow “providing improved downlink spectrum efficiency” [0014].
Regarding claims 4, 9, 14, 19, Hugl, Marinier discloses everything claimed as applied above. However, Hugl does not explicitly disclose the grant is received in an 
Nevertheless, Marinier discloses “multiple CQI tables may have overlapping modulation and coding scheme values and/or multiple MCS tables may also have overlapping values. In a downlink assignment, use of a value by the network that may overlap multiple MCS tables (e.g., the first and second MCS tables) may inform the device that for future feedback reports it should or may switch CQI tables to another that may have the same modulation and coding scheme value (e.g., should select one of the first or second CQI tables based on the indication of MCS table such as the first or second MCS tables being used). The reverse may also be applicable (e.g., where a device feeding back a value that may be overlapping two CQI tables may inform the network to switch tables in a future downlink assignment grant). As such, in an example, a downlink assignment that may be received from the network may include an indication of a particular MCS table to be used (e.g., the first or second MCS table). Based on that indication, for example, based on the MCS table identified by the indication, the device may determine which CQI tables to use (e.g., whether to use the first or second CQI tables)” [0082].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the grant is received in 
Regarding claims 5, 10, 15, 20, Hugl, Marinier discloses everything claimed as applied above. However, Hugl does not explicitly disclose the grant is received in an overlap between the common search space and the UE-specific search space; and wherein the UE is configured to determine whether to decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on a preconfigured MCS table of the first MCS table or the second MCS table.
Nevertheless, Marinier discloses “multiple CQI tables may have overlapping modulation and coding scheme values and/or multiple MCS tables may also have overlapping values. In a downlink assignment, use of a value by the network that may overlap multiple MCS tables (e.g., the first and second MCS tables) may inform the device that for future feedback reports it should or may switch CQI tables to another that may have the same modulation and coding scheme value (e.g., should select one of the first or second CQI tables based on the indication of MCS table such as the first or second MCS tables being used). Based on that indication, for example, based on the MCS table identified by the indication, the device may determine which CQI tables to use (e.g., whether to use the first or second CQI tables)” [0082], “the MSC may be 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the grant is received in an overlap between the common search space and the UE-specific search space; and wherein the UE is configured to determine whether to decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on a preconfigured MCS table of the first MCS table or the second MCS table because it will allow “providing improved downlink spectrum efficiency” [0014].
Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (PG Pub US 2015/0312071 A1) in view of Marinier.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Regarding claims 1, 6, 11, 16, Chen discloses a method, a user equipment (UE), a non-transitory computer readable-medium, and an apparatus for wireless communication.
a memory; and at least one processor, operatively coupled to the memory, the memory and the at least one processor configured to (fig. 13): 
receive a grant for downlink traffic (“The receiver 810-a may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, etc.)” [0089]), wherein the UE is capable of using a first modulation order corresponding to a first modulation and coding scheme (MCS) table and a second modulation order corresponding to a second MCS table (“legacy MCS table” and “a non-legacy MCS table and that uplink transmissions may support 256 QAM” [0093]); and 
decode the downlink traffic according to the first MCS table or the second MCS table based at least in part on whether the grant is received in a UE-specific search space or a common search space (“the DCI configuration module 910 may determine which search space (or decoding candidate) the DCI is communicated in to identify the MCS table reference. If the DCI has a DCI format 0 and is communicated in a common search space, the DCI configuration module 910 may determine that the MCS table reference is associated with a legacy MCS table. If the DCI has a DCI format 0 and is communicated in a UE-specific search space, the DCI configuration module 910 may 
However, Chen does not explicitly disclose a grant for downlink traffic.
Nevertheless, Marinier discloses “the CQI table that may or should be used for an aperiodic CSI report may be tied to a search space in which the PDCCH or E-PDCCH including the grant with the aperiodic CSI request may be decoded. For example, the CQI table may correspond to a first CQI table (e.g., a legacy table) in case the grant may be decoded in a common search space, and to a second CQI table (e.g., a table suitable for HOM transmission) in case the grant is decoded in a device-specific or UE-specific search space” [0077], “downlink assignment grant” [0082], “a downlink assignment that may be received from the network” [0082].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a grant for downlink traffic because it will allow “providing improved downlink spectrum efficiency” [0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	02/10/2022